Citation Nr: 1702201	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.S.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal in conjunction with a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the Board in May 2012.  A transcript of the hearing is of record.

The Board remanded the issue in February 2014 for further procedural and evidentiary development.  The RO continued the denial of the claim (as reflected in the September 2016 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

Regrettably, additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board requested a new VA psychiatric opinion from the September 2012 VA examiner in order to determine whether the Veteran's service-connected disabilities, PTSD and scar at the dorsal aspect of the penis, rendered him unable to obtain or maintain substantially gainful employment.

The remand stated that the examiner was to specifically remark upon whether these disabilities rendered the Veteran unemployable, and why.  The examiner was requested to specifically discuss the Veteran's claimed symptoms of increased anxiety attacks and statements of the Veteran and his family in support of his claim.

In March 2016, the September 2012 VA examiner provided an opinion regarding the Veteran's employability.  Regrettably, however, the March 2016 VA opinion largely quotes the earlier 2012 VA examination report and fails to speak directly about the effects of the Veteran's panic attacks or the lay statements in support of the Veteran's claim.  Additionally, the examiner failed to discuss whether the Veteran's service-connected disabilities, in combination, rendered him unemployable.  

Thus the VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, more records may be available in support of the Veteran's claim.  In a February 2016 letter, the RO informed the Veteran that his last employer, the Holiday Inn had been contacted for information regarding the Veteran's employment.  The Veteran was informed that while this information was requested, it was the Veteran's responsibility that VA received it.  The record demonstrates that letters were sent to the Holiday Inn in February 2016 and again in April 2016, however no response was received.  The Veteran was notified in an April 2016 correspondence and again in his September 2016 supplemental statement of the case that employment records were sought, but not provided.  

As the appeal is being remanded, the Veteran should be provided with notice pertaining to the Veteran's TDIU claim in which the Veteran is also invited again to provide such records for inclusion into his claims file.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

Finally, the record includes an August 2007 examination report in which the Veteran is shown to have stated that he was injured in March 2007 while working as a night auditor at the Holiday Inn.  The report states that the Veteran was attacked at work and sustained an injury to the right shoulder.   The Veteran is shown to report that he was in receipt of worker's compensation following the injury.  Presently, the claims file does not include any information pertaining to the Veteran's worker's compensation claim and records pertaining to this may better inform the appeal.  As such, these records should be requested and, if provided, associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice compliant with the VCAA relating to his TDIU claim and request that he provide a completed VA form 21-4102 from his former employer.  

2.  Request any and all treatment records and reports of a March 2007 work injury and related workman's compensation claim.

3.  After the above development has been completed, 
schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the impact of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available for review.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his PTSD symptoms and any other service-connected disabilities.  

Based on the interview, examination, and review of the claims file, the examiner must indicate the impact of the Veteran's service connected disabilities (PTSD and scar at the dorsal aspect of the penis) on his ability to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  As part of his or her rationale, the examiner is asked to address the Veteran's symptoms of increased anxiety and "panic attacks" and the lay statements of the Veteran and his family.

4.	Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



